Citation Nr: 1425347	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  11-28 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

Entitlement to service connection for a lung condition.

Entitlement to service connection for an acquired psychiatric disorder, to include depression. 


REPRESENTATION

Appellant represented by:	Maui Office of Veterans Service


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1970 to December 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran testified before the Board at a February 2014 hearing, via videoconference.  A transcript of the hearing is of record.

The issue of entitlement to service connection for an acquired psychological disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all doubt in favor of the Veteran, pulmonary fibrosis is etiologically related to active service.


CONCLUSION OF LAW

Pulmonary fibrosis was incurred in active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Since the claim addressed below has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

The Veteran claims service connection for a lung condition, currently diagnosed as pulmonary fibrosis, as directly related to his period of active duty service.  He has testified that he was trained as a dental laboratory technician and performed the duties of such for the duration of his active duty service.  His primary responsibility was creating dental prosthetics.  He further testified that this work exposed him to airborne particulates, including asbestos.  

Initially, the Board observes that both the Report of Medical Examination conducted just prior to Veteran's enlistment and the one conducted at his release from active duty noted a normal clinical evaluation of the lungs and chest.  December 1969 Report of Medical Examination, December 1972 Report of Medical Examination.  Additionally, approximately midway through the Veteran's active duty service he completed a Report of Medical History in which he indicated no issues with asthma, shortness of breath, pain or pressure in chest, or chronic cough. 

The Veteran was provided a VA examination in July 2013.  The VA examiner diagnosed idiopathic pulmonary fibrosis and stated that it was less likely than not incurred in or caused by the Veteran's military service.  The VA examiner's rational was that "the Veteran's diagnosis is idiopathic pulmonary fibrosis which is not a condition due to asbestos exposure."  

However, the Veteran also submitted private medical opinions on the etiology of his lung condition.  In a May 2013 letter P.D.M., M.D., indicated that the Veteran had been diagnosed with pulmonary fibrosis and opined that "[h]is condition is thought to be at least partially, if not completely, related to asbestos and chromium inhalation that he had while working as a dental technician during his service."  Further, an October 2010 letter from J.F.B., M.D., states that "[i]t is quite possible that at least a component of the pulmonary fibrosis is attributable to asbestos exposure" during active duty service.  J.F.B., M.D.'s opinion is supported by K.S.M., M.D. who when asked to discuss the relationship between the Veteran's lung condition and his asbestos exposure in service cited J.F.B., M.D.'s impression that the Veteran does have post-inflammatory pulmonary fibrosis and an element of asbestosis cannot be ruled out.  October 2010 K.S.M., M.D. Opinion.       

Despite the negative VA opinion, based on the idiopathic nature of the Veteran's pulmonary fibrosis, in light of the positive private medical opinions, the Board finds the evidence is at least in equipoise regarding whether the Veteran's pulmonary fibrosis is related to his active duty service.  A Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  Entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  When the evidence is in "relative equipoise, the law dictates that the Veteran prevails."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Based on the foregoing discussion, the evidence is at least in equipoise regarding service connection.  As such, resolving all doubt in favor of the Veteran, the Board concludes that service connection for pulmonary fibrosis is warranted.


ORDER

Service connection for pulmonary fibrosis is granted.  



REMAND

The Veteran is claiming entitlement to service connection for an acquired psychiatric disorder, to include depression.  In the Veteran's February 2014 Board hearing testimony he stated that he received VA treatment at the Maui Community-Based Outpatient Clinic (CBOC) from February 2012 until the time of the hearing.  Records related to such treatment have not been associated with either the paper or virtual claims file.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  On remand, VA must undertake efforts to acquire these records as they may be material to his claim.  See 38 U.S.C.A. § 5103A(b).
 
In addition, the Veteran has not yet been provided a VA examination to address his service connection claim.  VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  See 38 C.F.R. § 3.159(c)(4) (2012); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Given the Veteran's assertion that he has been diagnosed and treated for depression and that his depression relates to events in service, the Veteran must be provided a VA examination to determine whether his depression, or any other diagnosed psychiatric disorder, is etiologically related to his active service.  February 2014 VA Board Hearing Transcript. 

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all outstanding VA treatment records.  Specifically, all relevant records from the Maui, Hawaii CBOC from 2012 to the present should be obtained.  Efforts to obtain these records must be associated with the claims file and requests for these records must continue until the Agency of Original Jurisdiction determines that the records sought do not exist or that further efforts to obtain those records would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2) (2013).  

2. After completing the above, afford the Veteran a VA examination to determine the nature and etiology of his claimed acquired psychiatric disorder.  The claims file must be reviewed by the examiner in conjunction with the examination.

The examiner is requested to address the following: 

Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any current diagnosis of an acquired psychiatric disorder is etiologically related to the Veteran's active military service?

The examiner is requested to provide a complete rationale for any opinion expressed based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  

3. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence. If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


